Case: 1:20-cv-00606-DCN Doc #: 30 Filed: 07/31/20 1 of 5. PageID #: 1009
Case: 1:20-cv-00606-DCN Doc #: 30 Filed: 07/31/20 2 of 5. PageID #: 1010
Case: 1:20-cv-00606-DCN Doc #: 30 Filed: 07/31/20 3 of 5. PageID #: 1011
Case: 1:20-cv-00606-DCN Doc #: 30 Filed: 07/31/20 4 of 5. PageID #: 1012
Case: 1:20-cv-00606-DCN Doc #: 30 Filed: 07/31/20 5 of 5. PageID #: 1013




attempt to gain some advantage by Allstate, that factor is not dispositive under the facts and

circumstances of this case. As set forth above, Allstate is one of 14 insurers whose policies

could potentially provide coverage for clean-up at the Site. The factual record in this case will

span decades and, while this Court is capable of evaluating and analyzing issues regarding notice

and coverage under the Cliffs/Allstate policies pursuant to the applicable State laws, the issues

are more appropriately seated in the Wisconsin State Court, where all of the relevant facts can be

discovered in a single action, and coverage and contribution issues can be comprehensively

adjudicated between and among Cliffs and all insurers simultaneously. While a declaratory

action in this Court might clarify the rights and obligations between Cliffs and Allstate, it would

not fully settle the dispute and may result inconsistent factual findings, judgments and questions

of res judicata. The resolution of the entire matter, as a whole, in the Wisconsin Action will

serve the interests of judicial economy and efficiency and will avoid unnecessary confusion and

complexity.

III.   Conclusion.

       For the foregoing reasons, the Court declines to exercise jurisdiction over the Declaratory

Judgment Action filed by Allstate. The Motion to Dismiss filed by Cliffs (Docket #21) is hereby

GRANTED.

       This case is hereby TERMINATED.

       IT IS SO ORDERED.




       DATED �
              \           :3 I,l J.01:i:1
                                                -5-
